            Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 1 of 12

                                                                                           P1LEID          /hj r-~
                                                                                              I—_s   -..   -




   0 R 161 NAL                        United States Disfrict Court
                                      NORTHERN DISTRICT OF GEORGIA
                                                                                                     No
                                                                                                                1 20jg
                                                                                      8Y:   fr’C~’             ‘~TrEN    C
   UNITED STATES OF AMERICA                                                                                                  10*
   v.                                                                   CRIMINAL COMPLAINT

   XIAOJIANG LI                                                         Case Number: 1:19-MJ-1007


I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief. Beginning on or about January 1, 2015, and continuing until August 31, 2015, in
DeKalb County, in the Northern District of Georgia,

defendant Xiaojiang Li, being an agent of Emory University, an organization receiving in the one year
period between September 1, 2014, and August 31, 2015, benefits in excess of $10,000 under a Federal
grant sponsored by the National Institute of Health for studies of synaptic toxicity of Huntington Disease
Protein, embezzled, stole, obtained by fraud, and intentionally misapplied property worth at least $5,000
that was under the care, custody and control of said organization, that is, approximately $34,488.08 in
salary and fringe benefits,



in violation of Title 18, United States Code, Section 666(a)(1)(A).
I further state that I am a(n) Special Agent and that this complaint is based on the following facts:
PLEASE SEE ATTACHED AFFIDAVIT


Continued on the attached sheet an ma e a part ereo        .    es




                                                         Signature of    mplainant
                                                         Andrew L. Igo

Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it. Sworn to before me, and subscribed in my
presence

 November 21, 2019                                        at   Atlanta, Georgk
 Date                                                          City and State



 JANET F. KING
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                            Signature of ludici   cer
 AUSA Samir Kaushal / 2019R00996
      Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 2 of 12




                                       AFFIDAVIT

       I, Andrew L. Igo, being first duly sworn, hereby depose and state as follows:

                          Introduction and Agent Background

        1.     I make this affidavit in support of a criminal complaint for Xiaojiang Li.

Based on my training and experience and the facts set forth in this affidavit, there is

probable cause to believe that violations of Title 18, United States Code, Section

666(a)(l)(A), entitled “Theft or. bribery concerning programs receiving Federal fupds,”

have been committed by Li.

       2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and

have been since 2007. I am currently assigned to the Counterintelligence squad of the

Atlanta Field Office, which investigates violations of federal laws, including economic

espionage and theft of trade secrets. During my employment with the FBI, I have

conducted a variety of counterintelligence investigations. I have attended numerous

trainings and am familiar with a wide variety of investigative techniques used in

counterintelligence investigations.

       3.      This affidavit is intended to show merely that there is sufficient probable

cause for the requested criminal eomplaint and arrest warrant and does not set forth all of

my knowledge about this matter.

                                      Relevant Statute

       4.      Title 18, United States Code, Section 666 states in relevant part:

       (a) ‘Whoever, if the circumstance described in subsection (b) of this section
       exists—’
       (1) being an agent of an organization, or of a State, local, or Indian tribal
       government, or any agency thereof—




                                              1
        Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 3 of 12




         (A) embezzles, steals, obtains by fraud, or otherwise without authority knowingly
         converts to the use of any person other than the rightful owner or intentionally
         misapplies, property that—
         (i) is valued at $5,000 or more, and
         (ii) is owned by, or is under the care, custody, or control of such organization,
         government, or agency; or
         (B) corruptly solicits or demands for the benefit of any person, or accepts or
         agrees to accept, anything of value from any person, intending to be influenced or
         rewarded in connection with any business, transaction, or series of transactions of
         such organization, government, or agency involving any thing of value of $5,000
         or more; or
         (2) corruptly gives, offers, or agrees to give anything of value to any person, with
         intent to influence or reward an agent of an organization or of a State, local or
         Indian tribal government, or any agency thereof, in connection with any business,
         transaction, or series of transactions of such organization, government, or agency
         involving anything of value of $5,000 or more;
         shall be fined under this title, imprisoned not more than 10 years, or both.

         (b) The circumstance referred to in subsection (a) of this section is that the
         organization, government, or agency receives, in any one year period, benefits in
         excess of $10,000 under a Federal program involving a grant, contract, subsidy,
         loan, guarantee, insurance, or other fonn of Federal assistance.’


                                        Probable Cause

         5.       The National Institutes of Health (“NIH”), a part of the U.S. Department

of Health and Human Services, is the nation’s medical research agency. NIH is made up

of 27 different components, each with its own specific research agenda, often focusing on




         1   The crime has four elements: (1) the defendant must be an agent of an
organization, “(2) [the defendant needs to have] embezzled or otherwise knowingly
converted to his own use property owned by or under the care, custody, or control of [the
organization]; (3) the embezzled or converted property [needs to have a] value of $5000
or more; and (4) ‘during a continuous one-year period beginning no earlier than one year
[before the defendant’s unlawful] conduct and ending no later than one year after the
conduct, [the organization needs to have] received in excess of $10,000 under a federal
program involving federal assistance monies. United States v. Chajmn, 808 F.3d 1263,
1269—70 (11th Cir. 2015); see 11th Circuit Pattern Jury Instruction, Offense Instruction
24.1.

                                               2
      Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 4 of 12




particular diseases or body systems. NIH is the largest public finder of biomedical

research in the world, investing more than $32 billion a year to enhance life, and reduce

illness and disability by providing research grants to various entities.

           6.       Emory University is a private research university with a main campus in

Atlanta, Georgia.

           7.       Li was a professor at Emory University who conducted research

pertaining to neurodegenerative diseases. Li was a professor in the Department of Human

Genetics.

           8.       In or about October 2018, NIH notified Emory University that NIH had

become aware that applications submitted to NIH for Li may have failed to comply with

NIH policies regarding other support, disclosing foreign fmancial interests, and/or

obtaining prior approval from NIH for the use of foreign components on NIH research

grants.’

           9.       In response, Emory University discussed the matter with Li on more than

one date between October 2018 and May 2019. Additionally, in or about January 2019,

Emory University initiated an internal review of Li’s Emory University email account.

Li’s emails revealed his association with the Chinese government’s “Thousand Talents

Program.”2

           10.      While employed at Emory University, from 01/01/2015 through

08/3 1/20 15, Li served as Principal Investigator on three NIH grants:

                 a. Nuclear Toxicity of Huntington Disease Protein



       2    The Thousand Talents Program is a talent recruitment program that encourages
the transfer of original ideas and intellectual property from U.S. universities to China.


                                                 3
Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 5 of 12




       b. Neuronal Function of Huntington Associated Protein

       c. Synaptic Toxicity of Huntington Disease Protein

 11.      According to Emory University officials:

       a. Faculty are paid a salary. Faculty are paid monthly from finds allocated

          based on the faculty member’s estimates of how she would spend her

          time. Faculty salary can be paid by departmental funds and through

          sponsored awards, including grants. Normally, time spent teaching is

          charged to departmental funds and time spent researching is charged to the

          specific federal grants or other sponsored award funding the research.

       b. Faculty are required to certif~’ their effort semiannually in Emory

          University’s “Effort Reporting System.” The “Effort Reporting System”

          certifies how a faculty member was paid and allows faculty to make

          corrections to their estimated time allocations for funding—i.e. from

          which source of funds salary should be paid, departmental funds, federal

          grants, or other finds.

       c. Full-time equivalency (“FTE”) reflects the amount of time the faculty

          member devoted to Emory University matters (teaching, research, etc.).

          An FTE of one means that the employee is spending all of her time

          working on Emory University matters and other approved activity, and the

          employee would receive full salary payments for that time frame. The

          employee’s FTE is less than one if the employee is involved in outside

          employment or other approved matters that prevent them from providing

          full time to Emory University. A reduction in FTE results in a reduction in



                                        4
      Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 6 of 12




                Emory University salary for the time frame. For example, if an employee

                is only half-time at Emory, her FTE would be reduced to .5 and her salary

                for that time frame would be 50 percent of her flail-time salary.

       12.      Emory University provided the FBI with a letter, dated 12/15/2011,

addressed to Li from Xue Yongbao of the Institute of Genetics of the Chinese Academy

of Sciences (“CAS”). The letter provided notification to Li that his application for a

“Thousand Talents Program” position was approved. According to the letter, Li would be

appointed the position of Research Team Leader at the Institute of Genetics and

Developmental Biology of CAS. Theinstitute agreed that Li would work in China for six

months or more before 01/01/2014 as part of a transition period. The purpose of the

transition period was so Li would have “sufficient time to build a large animal

experimental platform and team and undertake important national issues.” Li was to

assume his position full-time (9 months each year) before 01/01/2014.

       13.      Emory University also provided the FBI with a “High-level Talent

(Transition Period) Employment Contract” between the Institute of Genetics and

Developmental Biology of CAS (Party A) and Li (Party B), executed on 12/20/2011. The

term of the contract was two years, from 12/30/201 ito 12/30/2013. According to the

contract, Party A was to employ Party B to work in the position of Researcher to:

             a. Actively develop scientific research, enhance the Institute’s non-human

                primate models, and research the academic influence of relevant fields

                such as outbreak mechanism of illnesses and treatment targets.

             b. Actively apply to the state for major research funding and corresponding

                support that it may obtain.



                                              5
      Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 7 of 12




              c. Actively participate in the relevant activities such as courses and scientific

                 research organized by the Institute.

       14.       The contract stipulated that Party B work for Party A each year not less

than six months. The “salary and benefits” section of the contract stated that “Party A

shall fully pay monthly salary to Party B in monetary form, in accordance with national

policies and relevant provisions of the department.”

        15.      On or about February 10, 2015, Li began pursuing part-time status at

Emory University to work at CAS. Li and the Emory University Department of Human

Genetics Chairman entered into a “A letter of understanding.” The letter stated:

       This letter is to indicate that Dr. Xiao-Jiang Li, tenured professor in Department
       of Human Genetics at Emory University, is willing to be on part-time status with
       effort of 0.5 FTE from January 1,2015 to December 31, 2016, based on anew
       police (sic) from School of Medicine at Emory University that permits tenured
       faculty to convert to part-time status without a loss of tenure: By doing so, Dr.
       Xiao-Jiang Li will be able to spend more time to lead research projects on
       neurological diseases at the Institute of Genetics and Developmental Biology at
       Chinese Academy of Sciences.

       Dr. Li understands that part-time status needs to be consonant (sic) with the needs
       of the Department of Human Genetics and that his full-time status with tenure can
       be reverted if the part-time status is not renewed. Accordingly, Dr. Li has
       discussed with Departmental Chair for approving his part-time status and will also
       discuss for resuming full-time status or extending part-time status before the
       conclusion of the approved period.

       From January 1, 2015 to December 31, 2016, Dr. Li will travel between the U.S.
       and China to maintain his 6-months efforts on his NIH ROl grants. Thus, his
       salary at Emory University will be reduced to half of his current salary effective
       as of February 1,2015 till December 31, 2016, and his lab space and office at
       Emory University remain the same.


        16.       According to Emory University officials, however, this letter of

understanding was merely the starting point for negotiating an agreement to allow Li to

work part time at Emory University, and not a fmal agreement. Li never completed the


                                                6
      Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 8 of 12




necessary follow-ups, including finalizing an inter-institutional agreement. Li’s FTE was

not reduced to 0.5 starting on January 1,2015, as the letter stated.

        17.      Despite never completing the process of going part-time at Emory

University to work at CAS, Li still worked at CAS in 2015. According to Emory

University, during the course of communications in which Emory University was

examining the NIH allegations in late 2018 and early 2019, Li stated that he was unable

to provide payment or attendance records for the time he worked at CAS; however, Li

did provide Emory University the previously mentioned contract and two letters from

Jing Wang, the Human Resources Director at the Institute of Genetics and

Developmental Biology, CAS:

              a. The first letter, dated 01/21/2019, stated that Li worked on transgenic

                 large animal models at CAS from 01/01/2012 to 12/31/2016. Between

                 01/01/2012 and 02/28/2015, Li received daily compensation at 80,000

                 CNY per 22 working days before tax (26.02%). Li received compensation

                 of 553,679 CNY aflertax from 03/01/2015 to 12/31/2015 and 569,070

                 CNY after tax from 01/01/2016 to 12/31/2016. The letter stated that Li’s

                 working time did not include his vacation in China and since Li left the

                 institute more than two years ago, they did not have other detailed

                 financial information for his compensation.

              b. The second letter, dated 03/06/20 19, provided Li’s daily compensation

                 from the Institute of Genetics and Developmental Biology, CAS between

                 01/01/2012 and 02/28/2015 as 16 payments, each 80,000 CNY before tax

                 (26.02%) per 22 working days.



                                               7
      Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 9 of 12




        18.       Although Li was receiving compensation from CAS in 2015, he reported

to Emory University in an “Annual Certification: External Activity and Research

Summary,” dated 04/26/2016, that he received no compensation and expected to receive

no compensation from CAS for the date range of 01/01/2015 through 12/31/2016. The

Annual Certification document had an electronic certification statement section at the end

that stated:

        By submitting this form, I Xiao-Jiang Li , certify (please check each
        box to confirm your affirmative response to each statement):

        The above information is submitted by me, not a proxy or surrogate,
        and my electronic signature above certifies that.

        The above information is true to the best of my knowledge.

        I understand that I have an obligation to inform my Chair and Dean in
        writing if my answers to any of the above questions change during the
        academic calendar year.

        I agree to comply with the policies and procedures of Emory
        University andlor Emory Healthcare as applicable, related to Conflict
        of Interest and annual certification requirements.

        I also certif~’ that I have read and understand the School of Medicine
        Policy on Industry and Other External Professional Relationships


        19.       Aside from CAS, there is evidence that Li was engaged in other outside

employment in China.

               a. On or about 8/24/2015, Li received an email from

                  renke.dai~pharmass.com.cn with an attachment asking for guidance. The

                  attachment was a presentation titled “Animal Model Development and

                  Drug Evaluation Platform Company Business Plan.” The presentation

                  provided a business profile for the Quangzhou Yuanxi Biotechnology Co.,



                                              8
     Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 10 of 12




                Ltd. (Yuanxi Biotech). Li was listed as the Chief Scientist for Yuanxi

                Biotech and part of the “National Thousand Talent Plan.”

             b. On 07/18/2016, Li received an email from 906323252~qq.com asking

                him to review and revise an attachment titled “Entrepreneurship Leading

                Team Application.” The attachment was a “2016 Guangzhou Innovative

                Entrepreneurship Leading Team Application” for the Guangzhou Yuanxi

                Biotech Co., Ltd. Li was identified as the project team lead. Several of

                Li’s full-time and part-time positions were listed, including the following

                full-time and part-time positions:

                    i. Full time: 2009- current, Institute of Genetics and Developmental

                       Biology, Chinese Academy of Sciences, Researcher

                   ii. Part time: 2015-current, Yuanxi Biotech Co., Ltd., Chief Scientist

       20.      Li’s reported FTE at Emory University from 01/01/2015 to 02/28/2015

and 03/01/2015 to 08/31/2015 was 1.0, meaning that he was supposed to be working full

time for Emory University during those time frames.

       21.      A review of Li’s travel records show that, even though his FTE at Emory

University was 1.0 from 01/01/2015 to 02/28/2015 and 03/01/2015 to 08/31/2015

(approximately 242 days), Li was out of the country for 146 days where his outbound

destination was China (approximately 60 percent of the time) during this time period:

             a. 29daysfromJanuary2-31,2015

             b. 31 days from March 4, 2015 through April 4, 2015

             c. 4odaysfromApril2l 2015 throughMay3l, 2015

             d. 27 days from July 5 through August 1, 2015.



                                              9
         Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 11 of 12




                  e.   l9daysfromAugustl2-31,2015

           22.         Li certified his effort at Emory University as 100% on 07/22/20 15 and

    11/18/2015:

                 a. On 07/22/2015, Li certified 71% of his effort working on federal grants

                       and 29% teaching for the time period of 09/01/2014 through 02/28/2015.

                 b. On 11/18/2015, Li certified 75% of his effort working on federal grants

                       and 25% teaching for the time period of 03/01/2015 through 08/31/2015.

           23.         For 01/01/2015 to 02/28/2015 and 03/01/2015 to 08/31/2015, even though

    Li was in China approximately 60 percent of the time and had a paid position at CAS at

    that time, Li received the following payments—while maintaining a reported FTE of

    one—from the NIH grants as salary and fringe benefits from Emory University:

                 a. Nuclear Toxicity of Huntington Associated Protein

                           i. Salary: $32,397.04

                          ii. Fringe Benefits: $7,969.68

                 b. Neuronal Function of Huntington Associated Protein

                           i. Salary: $32,397.04

•                         ii. Fringe Benefits: $7,969.68

                 c; Synaptic Toxicity of Huntington Disease Protein

                           i. Salary: $27,679.04

                          ii. Fringe Benefits: $6,809.04

           24.         On January 10, 2019, Li, in communicating with Emory University

    officials about his NIH grants, stated via email: “For my past efforts on my NIH grants,




                                                    10
     Case 1:19-mj-01007-JFK Document 1 Filed 11/21/19 Page 12 of 12




they are overcommitted, as they are much more than my efforts on the approved NIH

grants.”

       25.     Based on the information contained in this affidavit, I submit that there is

probable cause for the requested criminal complaint charging a violation of Title 18,

United States Code, Section 666(a)(l)(A).




                                             11
